1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                              ----oo0oo----

11

12   JAMIE HOWARD,                          No. 2:17-cv-756 WBS KJN
13               Plaintiff,

14        v.                                ORDER RE: EX PARTE
                                            APPLICATION TO MODIFY PRE-
15   WILLIAM JESSUP UNIVERSITY, and         TRIAL SCHEDULING ORDER
     DOES 1-50,
16
                 Defendants.
17

18
                                ----oo0oo----
19
               Before the court is defendant William Jessup
20
     University’s Ex Parte Application to Modify Pre-Trial Scheduling
21
     Order. (Docket No. 31).   Defendant seeks to extend, over
22
     plaintiff’s objections, several deadlines and move the trial date
23
     and pretrial conference in light of the cancellation of the
24
     parties’ planned mediation and defense counsel’s limited
25
     availability during December and January.
26
               The proffered reasons do not constitute good cause to
27
     modify the scheduling order.     The court notes that it already
28
                                        1
1    extended the dispositive motion deadline and discovery deadline

2    by approximately three months, and postponed the pretrial

3    conference and trial date by approximately three months in light

4    of the parties’ planned mediation.    (Docket No. 27.)   Further,

5    the mediation was cancelled in late October, but defendant (while

6    still pursuing settlement discussions) waited until mid-December

7    to request additional time.

8              The court recognizes the desire of counsel to avoid

9    incurring unnecessary expenses.   Nevertheless, counsel are

10   responsible for complying with court deadlines at the same time

11   they engage in settlement negotiations, and timely requesting

12   extensions with a showing of good cause where necessary.      Because

13   defense counsel has not done so, the court will deny the ex parte

14   application.

15             IT IS THEREFORE ORDERED that defendant’s Ex Parte

16   Application to Modify Pre-trial Scheduling Order (Docket No. 31)

17   be, and the same hereby is, DENIED.

18   Dated:   December 18, 2018

19

20
21

22

23

24

25

26
27

28
                                       2
